DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
 
Response to Amendment
The amendment filed on 1/27/2022 has been entered. Claims 6-7 are added.  Claim 2 has been cancelled.  Claims 1 and 3-7 are pending with claim 5 withdrawn from consideration.  Claims 1, 3-4 and 6-7 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 4, filed on 1/27/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the combination of Nagao and Igarashi is improper because Igarashi teaches a steel composition containing 8-13% of Cr, which teaches away from Nagao’s steel containing 2% or less of Cr.
In response, Igarashi is only relied upon to teach an appropriate amount of Zr, not Cr.  Igarashi teaches 8-13% of Cr for the benefit of resistance to oxidation and improving creep strength [C6L27-37].  A lower amount than 8% may not achieve the desired resistance to oxidation and improving creep strength.  However, Nagao is not concerned with oxidation or creep.  The amount of Cr suggested by Nagao results in improved strength and toughness (p. 3, [0030]), which are the primary objectives of Nagao’s steel plate (see, e.g., p. 1, [0001]).  An artisan of ordinary skill would have weighed the known advantages and disadvantages of the two ranges of chromium disclosed by Nagao and Igarashi, as these are both known alternatives.  The fact that the motivating benefit associated with Nagao’s range comes at the expense of another property identified by Igarashi does not nullify the basis to modify the primary reference with the teachings of the secondary reference.  Instead, the benefits, both lost and gained, should be weighed against one another.  In this case, the benefits associated with Nagao’s range of Cr directly affect the reference’s stated goals relating to strength and toughness, while the detriments described by Igarishi are not identified as concerns by Nagao.  Therefore, the proposed modification of Nagao in view of Igarishi remains valid.  
Applicant made argument that the applied references teach different microstructures for their respective steels. Hence, a person of ordinary skill in the art would not have combined the teachings of Nagao and Igarashi, as they teach incompatible steel microstructures.
In response, the two references don’t have to be exactly the same in every aspect.  The two steels can serve for the same purpose even though they have different microstructure.  In this case, both Nagao and Igarashi are concerned about pressure vessel steel. Thus, they are in the same field of endeavor.  They are both concerned about improving strength and toughness.  Thus, they are reasonably pertinent to the particular problem with which the applicant was concerned.   Therefore, the combination is proper.
Applicant made argument that there is no reasonable expectation of success in the combination of the applied references because the steel of claim 1 differs from the steels taught by Igarashi in both technical features of the alloy composition.
In response, the reasonable expectation of success is based on the combination of the two references.  One of ordinary skill would reasonably expect the addition of 0.005-0.3% of Zr would successfully enhance strength and toughness, since it’s expressively taught by Igarashi.
Applicant made argument that Igarashi only discloses "ferritic steel"; there is no teaching or suggestion regarding the microstructure of the steel after a PWHT process. The steel sheet of claim 1 of the present application does not correspond to the ferritic heat-resistant steel of Igarashi.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Igarashi is only relied upon to teach a suitable amount of Zr; and the remaining features of the claimed invention mentioned in the Applicant’s arguments are taught by Nagao.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al (US 20080283158 A1), hereinafter “Nagao”, in view of Igarashi et al (US 5591391 A), hereinafter “Igarashi”.  
Regarding claim 1, Nagao teaches a high tensile strength steel plate with overlapping composition except Zr.
Element
Claim 1
Nagao [0021-0032]
C
0.10 to 0.20%
0.02 to 0.18%
Si
0.15 to 0.40%
0.05 to 0.5%
Mn
1.15 to 1.50%
0.5 to 2.0%
Mo
0.45 to 0.60%
1% or less
Cu
0.03 to 0.30%
2% or less
P
0.025% or less
0.03% or less
S
0.025% or less
0.03% or less
Sol Al
0.005 to 0.06%
0.005 to 0.1%
Zr
0.002 to 0.025%
n/a
one or more from
 
 
Cr
0.03 to 0.30%
2% or less
Nb
0.002 to 0.025%
0.05% or less
Fe and impurities
balance
balance

	
Nagao does not teach Zr in the composition.
However, in the same field of endeavor, Igarashi teaches a steel material used for making steel plates for pressure vessels [col.1 ln.20].  Igarashi teaches that the steel may comprise 0.005-0.30% of Zr [col.3 ln.61], overlapping the claimed 0.002 to 0.025% of Zr.  Igarashi further teaches that Zr has the effect of enhancing the strength and toughness of the steel [col.8 ln.3-9].
Therefore, it would have been obvious to one of ordinary skill to modify Nagao by adding 0.005-0.30% of Zr for the purpose of enhancing the strength and toughness of the steel.
Nagao does not expressively teach solution aluminum.  However, since Nagao teaches overlapping manufacturing process as stated below, the claimed solution aluminum is expected to be present.  Furthermore, in view of these points, since Nagao is also silent regarding any Al precipitates, one of ordinary skill would have recognized all of, or the majority of, the Al in Nagao to have been dissolved in the steel microstructure absent a specific teaching to the contrary.
It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
Nagao teaches that the steel plate comprises 50% or more of bainite [0040] and the manufacturing process involves tempering [0012].  Therefore, tempered bainite after PWHT would have been expected.
Nagao does not expressly teach a mixture further including ferrite and pearlite.  However, this feature would have been expected as explained below.
Applicant discloses the manufacturing process of reheating at 1000-1250C; hot-rolling at 2.5-30% reduction ratio per pass; normalizing heat treatment at 820-950C for 1.3xt+10 to 30 min; cooling in air (at 2-30C/s); tempering at 550-680C for 1.6t+10 to 30 min; PWHT at 600-660C up to 60 hrs [claim 5].  Nagao teaches the manufacturing process comprising casting slab (examples 1050-1200C, Table 2); hot-rolling at above Ar3; cooling at 1C/s or larger; tempering at 460C-Ac1 (examples range from 550-680C, Table 2) [0045-0050].  PWHT at 580-690C for 1-24 hr [0061].  It can be seen that Nagao’s process overlaps the current invention.
Applicant discloses "A structure of a pressure vessel steel sheet comprises a mixture structure of ferrite, perlite and tempered bainite after post weld heat treatment (PWHT) for a maximum of 60 hours at a temperature range of 600 to 660° C, and an area fraction of the tempered bainite may be 10% or higher (excluding 100%), and may be 12% or higher (excluding 100%) preferably. In this case, the steel sheet may be advantageous in terms of PWHT resistance. Meanwhile, the higher the area fraction of the tempered bainite, the more advantageous the steel sheet may be in terms of PWHT resistance, and thus, an upper limit thereof is not particularly limited in the present disclosure." [spec. 0037]  In short, 10% or higher bainite helps improving PWHT resistance.
Nagao teaches "manufacturing high tensile strength steel plate having extremely superior balance of strength and toughness both before PWHT and after PWHT" [0011].  Nagao teaches the tensile strength of 570 MPa or higher when bainite is 50% or more [0040], overlapping the 550 MPa or more of tensile strength and 10% or more of bainite in current invention.  Nagao Examples show the difference in tensile strength before and after PWHT is under 32 MPa [Table 3], indicating good PWHT resistance.  Thus, Nagao teaches similar PWHT resistance as current invention.
Nagao in view of Igarashi teaches overlapping composition and overlapping manufacturing process.  It also has the same properties that are disclosed by applicant to result from the claimed microstructure.  In view of the above, the microstructure would have been expected to be present absent concrete evidence to the contrary (see MPEP 2112.01).
Nagao does not expressively teach MX carbide and nitride precipitate of recited size.  However, the claimed MX precipitate of recited size is expected to be present as explained below.
Applicant discloses that the carbide and nitride precipitates are determined by the amount of Mo, Nb, and Zr and by quenching and tempering [0022, 0033, and 0034 spec.].  Applicant also discloses that the claimed MX of recited size helps PWHT resistance of the steel sheet [0038 spec.].
Nagao in view of Igarashi teaches overlapping composition and same PWHT resistance as applied to claim 1.  In addition, Nagao also teaches that carbide and nitride help increasing toughness [0025].  Therefore, the claimed MX precipitate of recited size is expected to be present in Nagao’s steel, absent concrete evidence to the contrary.

Regarding claim 3, Nagao does not expressively teach 0.005 to 0.20% of the MX precipitate may be included by a volume fraction.  However, this feature is expected to be present as explained below.
Applicant discloses that 0.005 to 0.20% of the MX precipitate may be included by a volume fraction so that the steel sheep may be more advantageous in terms of PWHT resistance [0038 spec.].
Nagao teaches overlapping composition, overlapping manufacturing process, and same PWHT resistance as applied to claim 1.  In addition, Nagao also teaches that carbide and nitride help increasing toughness [0025].  Therefore, the claimed MX precipitate of recited size is expected to be present in Nagao’s steel, absent concrete evidence to the contrary.

Regarding claim 4, Nagao teaches that tensile strength is 570 MPa or larger both before PWHT and after PWHT [0064], overlapping the claimed 580 MPa or higher.  Nagao’s PWHT conditions range from 580°C x 1 h to 690°C x 24 h [Table 2], overlapping the claimed maximum of 60 hours at 600-660 °C.

Regarding claims 6-7, Nagao teaches 2% or less of Cr and 0.05% or less of Nb as stated in claim 1 rejection above, overlapping the claimed 0.03-0.3% of Cr and 0.002-0.025% of Nb.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al (US 20080283158 A1), in view of Hoshi et al (US 20090252641 A1).
Regarding claim 1, Nagao teaches a high tensile strength steel plate with overlapping composition except Zr.
Element
Claim 1
Nagao [0021-0032]
C
0.10 to 0.20%
0.02 to 0.18%
Si
0.15 to 0.40%
0.05 to 0.5%
Mn
1.15 to 1.50%
0.5 to 2.0%
Mo
0.45 to 0.60%
1% or less
Cu
0.03 to 0.30%
2% or less
P
0.025% or less
0.03% or less
S
0.025% or less
0.03% or less
Sol Al
0.005 to 0.06%
0.005 to 0.1%
Zr
0.002 to 0.025%
n/a
one or more from
 
 
Cr
0.03 to 0.30%
2% or less
Nb
0.002 to 0.025%
0.05% or less
Fe and impurities
balance
balance

	
Nagao does not teach Zr in the composition.
However, Hori teaches a hot rolled steel sheet comprising 0.1% or less of Zr for the purpose of formation of martensite [0086].  Martensite helps achieving high strength [0003, 0008, 0048].
Nagao’s steel sheet is also a hot rolled steel sheet and Nagao is also concerned with high strength [abstract].
Therefore, it would have been obvious to one of ordinary skill to modify Nagao by adding 0.1% or less of Zr for the purpose of enhancing the strength of the steel.  The 0.1% or less of Zr overlaps the claimed 0.002-0.025% of Zr.
Nagao does not expressively teach solution aluminum.  However, since Nagao teaches overlapping manufacturing process as stated below, the claimed solution aluminum is expected to be present.  Furthermore, in view of these points, since Nagao is also silent regarding any Al precipitates, one of ordinary skill would have recognized all of, or the majority of, the Al in Nagao to have been dissolved in the steel microstructure absent a specific teaching to the contrary.
It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
Nagao teaches that the steel plate comprises 50% or more of bainite [0040] and the manufacturing process involves tempering [0012].  Therefore, tempered bainite after PWHT would have been expected.
Nagao does not expressly teach a mixture further including ferrite and pearlite.  However, this feature would have been expected as explained below.
Applicant discloses the manufacturing process of reheating at 1000-1250C; hot-rolling at 2.5-30% reduction ratio per pass; normalizing heat treatment at 820-950C for 1.3xt+10 to 30 min; cooling in air (at 2-30C/s); tempering at 550-680C for 1.6t+10 to 30 min; PWHT at 600-660C up to 60 hrs [claim 5].  Nagao teaches the manufacturing process comprising casting slab (examples 1050-1200C, Table 2); hot-rolling at above Ar3; cooling at 1C/s or larger; tempering at 460C-Ac1 (examples range from 550-680C, Table 2) [0045-0050].  PWHT at 580-690C for 1-24 hr [0061].  It can be seen that Nagao’s process overlaps the current invention.
Applicant discloses "A structure of a pressure vessel steel sheet comprises a mixture structure of ferrite, perlite and tempered bainite after post weld heat treatment (PWHT) for a maximum of 60 hours at a temperature range of 600 to 660° C, and an area fraction of the tempered bainite may be 10% or higher (excluding 100%), and may be 12% or higher (excluding 100%) preferably. In this case, the steel sheet may be advantageous in terms of PWHT resistance. Meanwhile, the higher the area fraction of the tempered bainite, the more advantageous the steel sheet may be in terms of PWHT resistance, and thus, an upper limit thereof is not particularly limited in the present disclosure." [spec. 0037]  In short, 10% or higher bainite helps improving PWHT resistance.
Nagao teaches "manufacturing high tensile strength steel plate having extremely superior balance of strength and toughness both before PWHT and after PWHT" [0011].  Nagao teaches the tensile strength of 570 MPa or higher when bainite is 50% or more [0040], overlapping the 550 MPa or more of tensile strength and 10% or more of bainite in current invention.  Nagao Examples show the difference in tensile strength before and after PWHT is under 32 MPa [Table 3], indicating good PWHT resistance.  Thus, Nagao teaches similar PWHT resistance as current invention.
Nagao in view of Hoshi aches overlapping composition and overlapping manufacturing process.  It also has the same properties that are disclosed by applicant to result from the claimed microstructure.  In view of the above, the microstructure would have been expected to be present absent concrete evidence to the contrary (see MPEP 2112.01).
Nagao does not expressively teach MX carbide and nitride precipitate of recited size.  However, the claimed MX precipitate of recited size is expected to be present as explained below.
Applicant discloses that the carbide and nitride precipitates are determined by the amount of Mo, Nb, and Zr and by quenching and tempering [0022, 0033, and 0034 spec.].  Applicant also discloses that the claimed MX of recited size helps PWHT resistance of the steel sheet [0038 spec.].
Nagao in view of Hoshi teaches overlapping composition and same PWHT resistance as applied to claim 1.  In addition, Nagao also teaches that carbide and nitride help increasing toughness [0025].  Therefore, the claimed MX precipitate of recited size is expected to be present in Nagao’s steel, absent concrete evidence to the contrary.

Regarding claim 3, Nagao does not expressively teach 0.005 to 0.20% of the MX precipitate may be included by a volume fraction.  However, this feature is expected to be present as explained below.
Applicant discloses that 0.005 to 0.20% of the MX precipitate may be included by a volume fraction so that the steel sheep may be more advantageous in terms of PWHT resistance [0038 spec.].
Nagao teaches overlapping composition, overlapping manufacturing process, and same PWHT resistance as applied to claim 1.  In addition, Nagao also teaches that carbide and nitride help increasing toughness [0025].  Therefore, the claimed MX precipitate of recited size is expected to be present in Nagao’s steel, absent concrete evidence to the contrary.

Regarding claim 4, Nagao teaches that tensile strength is 570 MPa or larger both before PWHT and after PWHT [0064], overlapping the claimed 580 MPa or higher.  Nagao’s PWHT conditions range from 580°C x 1 h to 690°C x 24 h [Table 2], overlapping the claimed maximum of 60 hours at 600-660 °C.

Regarding claims 6-7, Nagao teaches 2% or less of Cr and 0.05% or less of Nb as stated in claim 1 rejection above, overlapping the claimed 0.03-0.3% of Cr and 0.002-0.025% of Nb.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762